DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement dated 5/25/2021 has been considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costa et al.(J. Tissue Eng.).
With respect to claim 19, the reference of Costa et al. discloses a cell growth structure (PLLA film) (page 3, “Cell culture”) consists essentially of a polyactide polymer material . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-12, 14, 15, 18, 19, 24, 35-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Costa et al.(J. Tissue Eng.).
With respect to claim 1, the reference of Yamanaka et al. discloses a cell culture container and/or structure (¶[0002] and [0017] of the translation) consisting essentially of a polylactide polymer material, the material consisting (100-X) wt% of poly-L-lactide (¶[0017] of the translation) and X wt% of poly-D-lactide, wherein X<=25, and wherein 100% wt% represents the total weight of polylactide polymer in the material.  Note that X can be “0” and therefore the container of Yamanaka et al. meets the instant claim limitations.
Claim 1 differs by reciting that the container has been sterilized by gamma irradiation or electron beam irradiation.
The reference of Costa et al. discloses that it is known in the art to pre-sterilize a poly(lactic acid) culture material using gamma radiation (page 3, “Cell culture”).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to sterilize the culture device of the primary reference of Yamanaka et al. using gamma irradiation for the known and expected result of eliminating all forms of microbial life that may remain on the device surface from processing and handling which could contaminate a culture when the device is employed for cell culture.
Since the material of the modified primary reference and that of instant claim 1 is the same and treated with gamma radiation at the same dose, 25kGy, the hydrophilicity of the growth surface of the container would be increased when compared to a surface not treated or sterilized with gamma irradiation.

With respect to claims 7 and 8, in the absence of further positively recited claim language, the material disclosed by the reference of Yamanaka et al. is considered to be biodegradable and/or compostable (¶[0007] of the translation).
With respect to claim 9, since the claimed material and the material disclosed by the reference of Yamanaka et al. are the same, the disclosed material is considered to inherently be transparent.
With respect to claims 10-12, since the device of the reference of Yamanaka et al. is a culture device, it is considered to inherently meet the limitations of claims 10-12 and be capable of used with and/or maintaining the recited cell cultures.
With respect to claim 14, the container can be a culture container including a Petri dish (¶[0017] of the translation).
With respect to claim 15, the disclosed containers are used with anchorage-dependent cells (¶[0020] of the translation).
With respect to claim 18, the cell growth surface is devoid of any surface coating or chemical or physical surface modification (¶[0003] and [0005] of the translation).  Additionally, the structure resulting from the combination of the references as discussed above would meet the limitations of claim 18 in view of the definition of “without surface modification” on page 9 of the instant specification since the only treatment encompassed by the combination of the references would be considered “a sterilization process as required for cell culture”.

With respect to claim 24, the reference of Yamanaka et al. discloses heating a polylactide polymer material consisting of (100-X) wt% of poly-L-lactide (¶[0017] of the translation) and X wt% of poly-D-lactide, wherein X<=25, and wherein 100% wt% represents the total weight of polylactide polymer in the material (Note that X can be “0” and therefore the container of Yamanaka et al. meets the instant claim limitations) (¶[0017] of the translation); and molding the material to form a shape of a culture container (¶[0017] of the translation).  While the reference does not specifically disclose cooling, the structure is considered to be inherently cooled after the molding step.  If not, the device would not be capable of being used to culture cells as intended.
Claim 24 differs by reciting that the container has been sterilized by gamma irradiation or electron beam irradiation.
The reference of Costa et al. discloses that it is known in the art to pre-sterilize a poly(lactic acid) culture material using gamma radiation (page 3, “Cell culture”).
In view of this teaching and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to sterilize the culture device of the primary reference of Yamanaka et al. using gamma irradiation for the known and expected result of eliminating all forms of microbial life that may remain on the device surface from processing and handling which could contaminate a culture when the device is employed for cell culture.
With respect to claim 35, the reference of Yamanaka et al. discloses a method of culture cells that includes (a) providing a culture device of the structure of claim 1 (See the discussion of 
With respect to claims 36, while the reference of Yamanaka et al. discloses a culture method using the disclosed culture container, the reference does not specifically recite that the method includes a step of allowing the container to be biodegraded or composted.
The reference of Yamanaka et al. discloses that the container is made of a biodegradable material (¶[0007] of the machine translation).
As a result, it would have been obvious to one of ordinary skill in the art to dispose of the culture vessel after use by allowing the container to be biodegraded and/or composted as is conventional in the art with respect to biodegradable waste materials.
With respect to claims 37 and 38, the cells are anchorage-dependent cells (¶[0020] of the translation) and the growth surface is devoid of any surface coating or chemical or physical surface modification (¶[0003] and [0005] of the translation).  Additionally, the structure resulting from the combination of the references as discussed above would meet the limitations of claim 18 in view of the definition of “without surface modification” on page 9 of the instant specification since the only treatment encompassed by the combination of the references would be considered “a sterilization process as required for cell culture”.
With respect to claim 39, the reference of Yamanaka et al. does not use poly-D-lactide so X is considered to be “0” (¶[0017] of the translation).
With respect to claims 40 and 41, the reference of Costa et al. discloses that the doses for the electron beam and gamma irradiation were both 25 kGy (page 3, “Cell culture”).
With respect to claim 42, the reference of Yamanaka et al. discloses molding to form a shape of a culture container (¶[0017] of the translation).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Costa et al.(J. Tissue Eng.) taken further in view of Schryver (US 2013/0115691).
The combination of the references of Yamanaka et al. and Costa et al. has been discussed above with respect to claim 1.
Claim 16 differs by reciting that the culture container includes one or more suspension-dependent cells and culture medium.
The reference of Schryver discloses that it is known in the art to employ a Petri dish for any number of different types of cultures, including attachment-independent cultures (¶[0017]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ the culture device of the primary reference to culture attachment-independent cultures (suspension cultures) as is conventional in the art as evidenced by the reference of Schryver while providing the advantages associated with the use of the culture container of the primary reference.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Costa et al.(J. Tissue Eng.) taken further in view of Orr et al.(US 2008/0293135).

With respect to claim 17, differs by reciting that the culture container further includes cell growth structures formed of the same material as the container.
The reference of Orr et al. discloses that it is known in the art to employ poly-L-lactide beads as a cell growth structure (¶[0061]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ PLLA beads in the container of the primary reference for the known and expected result of providing an art recognized means for supporting 3D growth of cells within a culture container.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.(J. Tissue Eng.) taken further in view of Schwartz et al.(US 2008/0140094).
The reference of Costa et al. has been discussed above with respect to claim 19.
While the reference discloses the use of gamma irradiation to sterilize the PLLA material, claim 44 differs by reciting that the material is sterilized by electron beam irradiation.
The reference of Schwartz et al. discloses that it is known in the art to sterilize biocompatible polymers, including PLLA, (¶[0095]) using gamma irradiation or electron beam irradiation (¶[0145]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to sterilize the culture substrate of the reference of Costa et al. using electron beam sterilization for the known and expected result of providing an alternative means recognized in the art to achieve the same result, elimination of all forms of microbial life that may remain on the device surface .

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al.(JP 2009-000012 and corresponding English language machine translation) in view of Costa et al.(J. Tissue Eng.) taken further in view of Schwartz et al.(US 2008/0140094).
The combination of the references of Yamanaka et al. and Costa et al. has been discussed above with respect to claims 1 and 19.
While the combination of the references encompass the use of gamma irradiation to sterilize the PLLA material, claims 43 and 44 differ by reciting that the material is sterilized by electron beam irradiation.
The reference of Schwartz et al. discloses that it is known in the art to sterilize biocompatible polymers, including PLLA, (¶[0095]) using gamma irradiation or electron beam irradiation (¶[0145]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to sterilize the culture device of the modified primary reference of Yamanaka et al. using electron beam sterilization for the known and expected result of providing an alternative means recognized in the art to achieve the same result, elimination of all forms of microbial life that may remain on the device surface from processing and handling which could contaminate a culture when the device is employed for cell culture.

Response to Arguments
Rejection Under 35 USC 102(a)(1)
With respect to the rejection of claim 19 under 35 USC 102(a)(1) over the reference of Costa et al., Applicant argues that the reference of Costa et al. does not disclose “increasing the hydrophilicity of a cell growth culture surface of the cell growth structure compared to the cell growth surface without irradiation” (page 6 of the response dated 5/20/201).
In response, the newly recited claim limitation of “increasing the hydrophilicity of a cell growth culture surface of the cell growth structure compared to the cell growth surface without irraditation” is inherently met by the disclosed sterilized structure of the reference of Costa et al. because the material of Costa et al. and that of instant claim 19 is the same and treated with the same dose, 25kGy, of gamma radiation.  As a result, the hydrophilicity of the growth surface of the container would be increased when compared to a surface not treated or sterilized with gamma irradiation.

Rejections Under 35 USC 103
With respect to the rejection of claims 1, 6-12, 14, 15, 18, 24 and 35-42 under 35 USC 103 over Yamanaka and Costa et al., Applicant argues that the rejection is improper for the following reasons:
A) The reference of Costa et al. does not disclose the use of gamma irradiation to sterilize a culture container as claimed and/or disclosed by the reference of Yamanaka et al.  Applicant stresses that one of ordinary skill in the art would have found the 100 fold difference between the structure of Yamanaka and that of Costa et al. too great to allow predictability of the use of gamma irradiation on the thicker materials of Yamanaka (page 7 of the response dated 5/20/2021).

C) The instant invention provide surprisingly reliable PLA culture containers and cell growth structures.  Applicant stresses that the instant disclosure describes strategies for adjusting crystallinity and thermostability and provides a hydrophilicty assay that requires no specialized equipment (page 10 of the response dated 5/20/2021).
The Examiner maintains that the rejection under 35 USC 103 of record are proper for the following reasons:
In response to argument A) above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
In response to arguments B) i) and B) ii) above, while the references of Milicevic et al. do disclose that various factors contribute to changes in the properties of the PLLA when exposed to gamma irradiation, the references also convey to one of ordinary skill in the art that the practice of exposing PLLA to gamma radiation is well known in the art(page 1376, second column, first full paragraph).  The purpose of the references is to merely examine the effects of gamma irradiation on the crystallinity/thermal behavior of PLLA.  Note while the reference of Milicevic et al. (2007) discloses that does of up to 50kGy increases crystallinity, the reference also states that surface changes are weakly evident for radiation doses up to 50kGy (page 1377, col. 2, last paragraph).  The references also clearly convey to one of ordinary skill in the art that PLLA crystallinity and crystal morphology can be tailored (Milicevic et al. (2020), page 2660, first paragraph).  This reference also discloses that is was found that whatever is the initial 
In response to argument B) iii), the reference of Yamanaka et al. does not disparage the use of gamma irradiation except to say that it is used to enhance hydrophilicity of culture containers that are made of hydrophobic materials (¶[0002] of the translation) and to say that it requires the use of an expensive device (¶[0003]).  While the reference of Yamanaka et al. may convey to one of ordinary skill in the art that a PLLA culture vessel may not require gamma irradiation to render it more hydrophilic, it certainly does not convey that it cannot be used and/or cannot be used to sterilize the device.  Actually, one of ordinary skill in the art would recognize that the reference is silent with respect to sterilization and would also recognize that some form of sterilization would be required before the culture device is used for culturing cells.  As evidenced by the references of Costa et al., Schwartz et al., and Milicevic et al., one of ordinary skill in the art would have recognized that the use of gamma irradiation would have been an art recognized option for sterilizing the PLLA material of the reference of Yamanaka et al.
In response to argument C), it is not clear what applicants consider surprisingly reliable since the prior art does not convey to one of ordinary skill in the art that the structure of a device that is treated with gamma irradiation is not reliable.  As discussed above, while the references of Milicevic et al. convey that gamma irradiation can damage PLLA, the references also convey that initial processing of the material can be tailored to minimize the negative effects of gamma irradiation.  Also with reference to the examples within the instant application, the instant claims do not appear to be commensurate in scope with the disclosure within the referenced examples which is required when invoking secondary consideration with respect to a 35 USC 103 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB